Argued December 15, 1933.
The same, and only the same, questions are involved in this appeal as were involved in the appeal of Joseph D. Egan v. City of Philadelphia, 113 Pa. Super. 93.
The suspension here was from August 24 to October 2, 1931, and the amount claimed was $228, with interest; the court below entered judgment in favor of the plaintiff for $244.67.
For the reasons stated at length in the opinion this day filed in the Egan case the judgment here appealed from is affirmed, subject to a reduction of $180 from its principal sum.
Judgment modified and affirmed.